OPINION — AG — ** POLICE PENSION AND RETIREMENT BOARD — OPERATING EXPENSES ** THE STATE INSURANCE COMMISSION MUST RETAIN TWO PERCENT (2%) OF ALL FUNDS ALLOCATED AND DISBURSED ANNUALLY TO THE POLICE PENSION AND RETIREMENT SYSTEM FOR THE USE OF THE POLICE PENSION AND RETIREMENT BOARD FOR THE PURPOSE OF PAYING THE NECESSARY OPERATING EXPENSES.  ACCORDINGLY, THE STATE INSURANCE COMMISSION SHOULD RETAIN TWO PERCENT (2%) OF $1,500,000.00 TO BE ALLOCATED TO THE POLICE PENSION AND RETIREMENT SYSTEM IN THE YEAR OF 1974 AND TWO PERCENT (2%) OF $1,750,000.00 TO BE ALLOCATED TO THE POLICE PENSION AND RETIREMENT SYSTEM FOR EACH AND EVERY YEAR THEREAFTER, ASSUMING TAXES ARE COLLECTED IN A SUFFICIENT AMOUNT TO DO SO ALLOW. (RETIREMENT, OVERHEAD) CITE: 36 Ohio St. 312.1 [36-312.1](B), 11 Ohio St. 543 [11-543](C) (WILLIAM DON KISER)